Respondent, who formerly maintained an office for the practice of law in Miami, Florida, was admitted to the New York Bar in this Department in 1964. Petitioner Committee on Professional Standards has applied to this court, pursuant to section 806.19 of the rules governing conduct of attorneys (22 NYCRR 806.19), to discipline respondent on account of disciplinary action taken against him in the State of Florida. Respondent has not appeared on this application.
In July 1985, respondent was convicted in the United States District Court for the Middle District of Florida of violating 18 USC §§371, 1341, 1342 and 29 USC §501 (c), apparently *971arising out of his involvement in acts constituting mail fraud. In October 1985, based upon these Federal felony convictions, this court suspended respondent pending imposition of a final order of discipline (Matter of Weinsoff, 114 AD2d 587). Thereafter, also based upon the Federal convictions, a disciplinary proceeding was commenced against respondent in Florida by the Bar authorities in that State. Respondent entered an unconditional guilty plea to the charges against him in that proceeding and also entered into a consent judgment as to the disciplinary action to be taken. In December 1986, the Supreme Court of Florida disbarred respondent, effective retroactively as of March 7, 1986, the date respondent’s felony convictions became final.
In light of the foregoing, we conclude that the finding of misconduct made by the Supreme Court of Florida will be accepted by this court in this proceeding (see, 22 NYCRR 806.19 [c]; see also, Matter of Nigohosian, 121 AD2d 845; Matter of Nulle, 87 AD2d 657). We further conclude that the ends of justice will best be served by imposing the same punishment upon respondent in this State as was imposed in the State of Florida (see, Matter of Nigohosian, supra; Matter of Rosen, 105 AD2d 1009).
Respondent disbarred, effective immediately. Order entered. Mahoney, P. J., Kane, Main, Casey and Weiss, JJ., concur.